PER CURIAM.
ORDER GRANTING APPELLEE’S MOTION TO WITHDRAW MANDATE AND REPUBLISH OPINION
We issued an opinion in this case on April 29, 1977. It appears, however, that the office of the Attorney General, as counsel for appellee, did not receive a copy of the opinion until July 8, 1977. As a result of inadvertence, mistake or error the mandate was issued without a copy of the court’s opinion having been sent to appellee. Normally we would lose jurisdiction to withdraw the mandate at the termination of the term of court at which the mandate was issued, but an exception exists when the mandate is issued because of inadvertence, mistake or error. McGregor v. Hammock, 114 Fla. 259, 154 So. 191 (1934). Appellee’s motion is granted and we hereby withdraw the mandate and republish our opinion.
MAGER, C. J., and ALDERMAN and LETTS, JJ., concur.